USDC IN/ND case 1:21-cv-00238-DRL-SLC document 28 filed 07/11/21 page 1 of 2


                                   United States District Court
                                   Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 through his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,                                                  Civ. No.     1:21-cv-238-DRL-SLC

                                              Plaintiffs,
         v.

 The Trustees of Indiana University,
                                             Defendant.




                      Plaintiffs’ Motion for Substitution of Party

       Pursuant to Federal Rule of Civil Procedure 25(c), Plaintiffs moves that Plaintiff Daniel J.

Baumgarnter should be substituted as a Plaintiff to take the place of D.J.B., by and through his

next friend and father, Daniel G. Baumgartner. Daniel J. Baumgartner is now of majority age and

so the interest in this action has transferred to him from his father.

       The parties have conferred on this motion, and Defendant does not oppose this motion.

Substituted Party Daniel J. Baumgartner has attached hereto a Verification to the Complaint

(ECF No. 1) in his own name.

       WHEREFORE, Plaintiffs pray this Court to grant Plaintiffs’ Motion for Substitution of

Party by ordering Daniel J. Baumgartner be substituted for D.J.B., by and through his next friend

and father, Daniel G. Baumgartner.




Pls.’ Mot. for Subst.
of Party                                           1
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 28 filed 07/11/21 page 2 of 2


Dated: July 11, 2021                     Respectfully Submitted,

                                         /s/ James Bopp, Jr.
                                         James Bopp, Jr., Ind. Bar No. 2838-84
                                         Richard E. Coleson, Ind. Bar No. 11527-70
                                         Courtney Milbank, Ind. Bar No. 32178-29
                                         Melena S. Siebert, Ind. Bar No. 35061-15
                                         THE BOPP LAW FIRM
                                         1 South 6th Street
                                         Terre Haute, Indiana 47807
                                         Telephone: (812) 232-2434
                                         Facsimile: (812) 235-3685
                                         jboppjr@aol.com
                                         rcoleson@bopplaw.com
                                         cmilbank@bopplaw.com
                                         msiebert@bopplaw.com
                                         Counsel for Plaintiffs




Pls.’ Mot. for Subst.
of Party                             2
